Citation Nr: 0830149	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable evaluation for left hemi scrotal 
mass.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In May 2007, to support his claim, the 
veteran testified at a Travel Board hearing at the Anchorage 
VARO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file includes a July 2006 letter from the RO which 
notifies the veteran that he had been scheduled to undergo VA 
examination in August 2006.  The veteran failed to report for 
this examination and, by a September 2006 Supplemental 
Statement of the Case, the zero percent rating for left hemi 
scrotal mass was continued.  

During his hearing, the veteran testified that he never 
received notice of the August 2006 examination and confirmed 
that his address was other than that to which the July 2006 
notice was sent.  

In connection with scheduling the veteran for the August 2006 
examination, it was noted that VBA (Veterans Benefits 
Administration) and VHA (Veterans Health Administration) had 
different addresses for the veteran and it was requested that 
the veteran's address be verified before mailing the 
examination notice letter.  Notwithstanding that the correct 
address was verified, the letter notifying the veteran of the 
examination was nevertheless sent to an incorrect address.  

Because the RO determined that a VA compensation examination 
was needed in this case and because the notice of that 
examination was apparently mailed to the veteran at an 
incorrect address, another effort should be made to schedule 
the examination, notifying him at his correct address.  See 
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please contact the veteran and/or his 
representative and verify his current 
address, and document the record to 
reflect the proper address.

2.  The veteran should be scheduled for a 
VA genitourinary examination to determine 
the severity of his service connected left 
hemi scrotal mass.  The claims file should 
be made available to the examiner for 
review in connection with the examination.  
All necessary diagnostic tests should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
The physician is to provide an opinion as 
to each of the following questions:

a.  Is there a voiding dysfunction 
associated with the left hemi scrotal mass 
and, if so, does the veteran require the 
use of absorbent undergarments or an 
appliance?  How many times per day must he 
change his absorbent undergarments if 
these are required?

b.  Is the left hemi scrotal mass painful?  
Is such pain analogous to a painful scar? 

A complete rationale is requested for the 
opinion(s) rendered.

3.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




